Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-8-2004

DeGroot v. Metro Life Ins Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1827




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"DeGroot v. Metro Life Ins Co" (2004). 2004 Decisions. Paper 852.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/852


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                      NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 03-1827
                                        ___________

     ELIZABETH DEGROOT, (ATTORNEY IN FACT FOR ROGER DEGROOT),

                                                         Appellant,

                                               v.

METROPOLITAN LIFE INSURANCE COMPANY and LUCENT TECHNOLOGIES,
                             INC.


                               ________________________

      ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                 EASTERN DISTRICT OF PENNSYLVANIA

                   District Court Judge: The Hon. James Knoll Gardner
                                    (No. 02-CV-03577)
                                      ___________

                       Submitted Under Third Circuit L.A.R. 34.1(a)
                                    March 22, 2004

              BEFORE: FUENTES, SMITH and GIBSON, Circuit Judges.*

                               (Opinion Filed: April 8, 2004)
                               ________________________

                                OPINION OF THE COURT
                               ________________________



*       Honorable John R. Gibson, Circuit Judge for the United States Court of Appeals for the
Eighth Circuit, sitting by designation.
FUENTES, Circuit Judge:

       Appellant Roger DeGroot (“DeGroot”) (whose power of attorney is in the hands of

Appellant Elizabeth DeGroot) worked for Western Electric from 1965 until after its purchase

by AT&T. During his employment, DeGroot bought group life insurance (“the policy”) from

Appellee Metropolitan Life Insurance (“Metlife”) through his employers totaling $260,000,

with the premiums automatically deducted from each paycheck. After DeGroot retired with

a pension in 1989, AT&T spun Appellee Lucent Technologies (“Lucent”) off into its own

company, and Lucent assumed responsibility for DeGroot’s retirement benefits. In July

1999, DeGroot turned 65 and Lucent stopped sending premiums to Metlife, causing Metlife

to terminate DeGroot’s coverage. The policy provisions required DeGroot to elect to convert

his group policy into a personal policy within 31 days after his 65th birthday, but DeGroot

made no such election in August 1999, or anytime in 1999 at all. DeGroot filed suit against

Lucent and Metlife, claiming that he did not receive the required statutory notice of his

window to elect for a personal policy. The District Court granted summary judgment for

Appellees on the grounds that DeGroot was not denied sufficient notice of his time-sensitive

rights to elect personal coverage. Specifically, the District Court ruled that Appellees

provided uncontroverted evidence that DeGroot received sufficient notice of the election

procedures in regular mailings. The District Court further ruled that even if DeGroot did not

receive any notice, his right to elect was statutorily cut off at the end of October 1999, 60




                                             -2-
days after his election right expired in the policy.1

       DeGroot argues on appeal that the evidence that he received notice should have been

excluded as it came from a deposition to which he objected, and that it did not even establish

notice. Specifically, the District Court credited deposition testimony from Edwin Adams,

an employee of Lucent’s mailing service UMS, stating that DeGroot was on Lucent’s mailing

lists and that the proper notice materials were mailed to DeGroot. DeGroot objects that he

was not able to defend the deposition, and that DeGroot’s receipt of proper notice should not

have been inferred from Adams’s testimony that Lucent mailed certain materials to DeGroot.

DeGroot’s argument is unavailing, however, because the question of whether DeGroot

received proper notice is moot: as the District Court recognized, the applicable statute bars

recovery for DeGroot because he did not elect for coverage within 60 days after the

expiration of his election period. 40 Pa. Cons. Stat. Ann. § 532.7 (“in no event shall such

additional [election] period extend beyond sixty days next after the expiration date of the

period provided in such policy”); Del. Code Ann. tit. 18, § 3125 (same).

       DeGroot cites to a string of cases in an attempt to escape the strictures of the statutory

bar, but only one of those cases, Harris v. St. Christopher’s Hosp. for Children, 291 Pa.

Super. 451 (1981), actually interprets the statute at issue. The Harris court held that the

statutory bar did not apply in that case because the insured died within the 60-day window

for election, rendering the time limit inequitable. 291 Pa. Super. at 456-57. The Harris court

  1
    The parties disagree over whether Delaware or Pennsylvania law applies, but as all parties
and the District Court observed, the two states’ statutes are almost exactly identical.

                                               -3-
was clear, however, in stating that if the insured had survived the 60-day window (as was the

case with DeGroot), the bar would have applied to preclude the insurer’s liability even

though the insurer had never received notice. Id. at 457, n. 3. In short, Harris does not lift

the statutory bar in DeGroot’s case, and the District Court therefore appropriately dismissed

his claim. Accordingly, we affirm the District Court’s judgment.




                                             -4-